By the Court.
Evidence of the condition of the room, as to appointments and fixtures, at eight o’clock in the morning of one day, was competent to be considered by the jury upon the question whether it was in the same condition on the day before. The only exception reserved is to the admissibility of this evidence, and to its sufficiency without other evidence tending to connect the defendant with the offence charged; and the bill of exceptions does not show that such other evidence was not introduced. Exceptions overruled.